The appeal in this case was lodged in this court on October 1, 1908, and the case was regularly assigned for trial at the regular January, 1910, term, which began January 11, 1910. Prior to the time that said case was reached on the calendar, to wit, on January 18, 1910, the defendant in error moved that the appeal be dismissed, for the reason that the plaintiff in error had not prepared and served a brief upon the defendant in error, in compliance with rule 7 of this court (20 Okla. viii, 95 P. vi). The plaintiff in error having had due service of the filing of said motion, and not having responded thereto, and no brief having been filed in this case, the motion is accordingly sustained, and the appeal dismissed.
All the Justices concur. *Page 13